TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 20, 2019



                                      NO. 03-19-00369-CV


                                    Chioma Okoro, Appellant

                                                 v.

         Debra Linda Murphy, Leslie York, and Collette Burnette Pierce, Appellees




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellant has not prosecuted her appeal and did not comply with a notice from

the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.